67 F.3d 469
76 A.F.T.R.2d 95-6933, 95-2 USTC  P 50,572
Sheldon BARR, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 1673, Docket 94-6332.
United States Court of Appeals,Second Circuit.
Submitted Sept. 7, 1995.Decided Oct. 13, 1995.

Sheldon Barr, New York City, Plaintiff-Appellant Pro Se.
Gary R. Allen, Richard Farber, Steven W. Parks, Attorneys, Loretta C. Argrett, Assistant Attorney General, Tax Division, Department of Justice, Washington, D.C.  (Zachary W. Carter, United States Attorney for the Eastern District of New York, of counsel), Brooklyn, New York, for Appellee.
Before:  WINTER, ALTIMARI, and McLAUGHLIN, Circuit Judges.
PER CURIAM:


1
Sheldon Barr appeals from a jury verdict before Judge Trager holding him liable for tax penalties under I.R.C. Secs. 6700, 6701.  In this published opinion we address appellant's claim that the district court erroneously charged the jury that the government need prove such liability only by a preponderance of the evidence.  Appellant argues that the clear and convincing evidence standard should have been applied.


2
The vast majority of courts that have addressed the issue have held that preponderance of the evidence is the appropriate standard of proof under Sections 6700 and 6701.  See Mattingly v. United States, 924 F.2d 785, 787-90 (8th Cir.1991) (preponderance standard of proof under Section 6701);  Rodrigues v. United States, 797 F.Supp. 122, 124 (D.R.I.1992) (same);  Weir v. United States, 716 F.Supp. 574, 577 (N.D.Ala.1989) (preponderance standard of proof under Section 6700);  American Technology Resources v. United States, 709 F.Supp. 610, 617 (E.D.Pa.1989) (same), aff'd 893 F.2d 651 (3d Cir.1990), cert. denied, 495 U.S. 933, 110 S.Ct. 2176, 109 L.Ed.2d 505 (1990);  United States v. H & L Schwartz, Inc., No. CV 84-5497, 1987 WL 45223, at * 6 (C.D.Cal. Nov. 5, 1987) (same), aff'd sub. nom.  Bond v. United States, 872 F.2d 898 (9th Cir.1989);  United States v. Music Masters Ltd., 621 F.Supp. 1046, 1054 (W.D.N.C.1985) (same), aff'd sub nom.  United States v. Masters, 816 F.2d 674 (4th Cir.1987) (per curiam);  cf. Franklet v. United States, 578 F.Supp. 1552, 1559 (N.D.Cal.1984) (preponderance standard of proof under Section 6702), aff'd, 761 F.2d 529 (9th Cir.1985) (per curiam).  But see Warner v. United States, 700 F.Supp. 532, 533 (S.D.Fla.1988) (requiring proof by clear and convincing evidence under Section 6701).  We adopt the preponderance of the evidence standard for the reasons stated by those courts.


3
We address appellant's other claims in a summary order filed this day.


4
We therefore affirm.